Appellant again complains because of the fact, as alleged by him herein, that it is not shown in the record that this cause was properly and legally transferred from the district court of Walker County to the district court of Montgomery County; that therefore the Montgomery County district court had no power to transfer this cause to Jefferson County where the same was finally tried. In support of such proposition we are cited to the case of Moore v. State, 49 Tex.Crim. R., 96 S.W. 321. We are of the opinion that this proposition raises a question of venue rather than one of jurisdiction; that it was the duty of appellant to have objected to the change of venue from Walker County to Montgomery County by proper bill of exceptions, if appellant thought the same was improperly or improvidently thus transferred. The Moore cause, supra, holds:
"He (the district judge) did have the authority to change the venue, and in our judgment if appellant wanted to raise any question in regard to that change of venue, and the orders moving *Page 539 
the case from Lamar to Delta (County), he should have reserved his bill of exceptions at the time the order was entered in Lamar County. Our statute requires this, and the uniform and unbroken line of decisions in this State sustains this view."
In our words, if appellant was dissatisfied with the return of this cause from Walker County to Montgomery County he should have evidenced such by a proper bill of exceptions taken in Walker County. We find no such bill of exceptions in the record. However, we do find the following agreement of counsel, in open court, in the record:
"Counsel for the State and counsel for the defendant, have agreed on the jurisdiction of this court in order to keep from making the record more voluminous, by introducing all the papers showing the change of venue from Montgomery County to Jefferson County. It is agreed and stipulated between counsel for the State of Texas and the defendant, that this case has been properly transferred to this court."
It is intimated in the motion filed herein that appellant was defended by counsel appointed by the court to prepare his defense. The record does not disclose such fact; all shown therein is that he had counsel representing him in the trial. The fact of his poverty is shown only in a statement in appellant's motion by the attorney presenting such motion.
The remaining portion of this motion is concerned with an argument on the sufficiency of the presented facts. That this is a case of circumstantial evidence is patent, and was charged upon as such by the trial court. Each circumstance, standing alone, could only be utilized as a circumstance, and of itself would not be expected to foreclose the fact of appellant's guilt, but the accumulated circumstances, when taken together, we think have sufficient cogency to convince a reasonable mind that the appellant committed the offense charged. That this instant trial is presented in another and different method from that pursued in the previous trials hereof may surely be seen to be caused by a difference in the prosecuting attorneys, it being shown that during the years this cause has drawn its length along the legal channels of our State, changes have taken place in the personnel of our district attorneys, and other minds directed this present trial than the ones who initiated this matter more than five years ago. Evidently, being without knowledge as to the motivating reason for the reversal of this cause by the Supreme Court of the United States, the prosecuting attorney eliminated all portions of the former trial that met *Page 540 
with the objection of appellant's attorney in such trial, and in such an endeavor was forced to rely upon circumstances alone; but when such circumstances are strong enough to exclude every other reasonable hypothesis they become as dependable as though direct evidence was present.
We see no fundamental error present herein, and therefore overrule the motion.